Citation Nr: 0717477	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-37 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability, including degenerative joint disease and C6 
radiculopathy.

2.  Entitlement to service connection for migraine headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The claimant served on active duty from March 1985 to August 
1985.  The claimant also served in the South Carolina Army 
National Guard, to include a period of active duty for 
training from July 8, 2000 to July 29, 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board has 
seen fit to recharacterize the issues (as above), as the 
claimant has specified what head disability she is claiming 
is related to service, and because the Board believes that 
the claimed degenerative joint disease and C6 radiculopathy 
are symptoms of the same injury and are best evaluated as one 
disability for the purpose of service connection.  Separate 
manifestations may later warrant separate ratings, if the 
pathology is service connected.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Medical evidence shows that the claimant has current 
disabilities of her cervical spine.  For example, a VA 
examination from December 2003 reports that an MRI from March 
2002 shows multi-level degenerative disk disease from C3-4 to 
C5-6, mild to moderate stenosis secondary to disk bulging at 
C3-4, C4-5, and C5-6 levels, and bilateral foraminal stenosis 
at the C3-4 level.  A private medical opinion from December 
2004 states that the claimant's "condition of ruptured disc, 
cervical strain, as well as degenerative joint disorder with 
radiculitis may have probably been cause of an exacerbation 
from the injuries sustained in July 2000."  After a December 
2003 VA Joints Examination, the examiner stated that "given 
the diffuse nature of [the claimant's] degenerative disease 
in her neck, it is my strong opinion that this is not related 
to any one accident.  Multi-level degenerative disk disease 
is likely either a condition which is predisposed by genetics 
or due to repetitive overuse." 

The Board has two seemingly conflicting opinions regarding 
the etiology of the claimant's cervical spine disabilities.  
More importantly, none of the medical evidence of record 
adequately opines as to the damage done, if any, by the 
claimant's injury during active duty for training.  The 
private opinion from December 2004 is speculative and the 
reasoning behind the opinion is not adequately explained, and 
the December 2003 VA opinion only addresses the claimant's 
disabilities as a whole.  Furthermore, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Without evidence addressing 
whether or not any of the claimant's disabilities, on their 
own, could have been caused by the claimant's in-service 
injury; or to what extent, if any, any disabilities the 
claimant had, from any source other than the claimant's in-
service injury, were aggravated by the claimant's in-service 
injury; the Board has an incomplete medical picture.  

The claimant originally asserted that she sustained a head 
injury while on active duty for training.  In her March 2004 
notice of disagreement, she clarified that the unspecified 
head disability she was claiming was migraine headaches.  The 
claimant has submitted numerous medical reports showing that 
she suffers from migraines; however, there is no medical 
opinion as to the etiology of these migraines.  The claimant 
warrants a VA examination to address this question.

Finally, it is noted that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veteran's Claims 
Assistance Act (VCAA) notice requirements apply to all five 
elements of a service connection claim.  The claimant was not 
given proper notice of all these elements.    

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should provide the claimant 
with proper VCAA notice, to include notice 
of degrees of disability, effective dates, 
and all other notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and the VCAA. 

2.  The RO/AMC should send the claims file 
back to the VA examiner from December 13, 
2003, Dr. B.D.  If Dr. B.D. no longer 
works for VA, or for any other reason 
cannot provide an opinion, the claims file 
should be sent to an appropriate medical 
professional.  Based upon a review of the 
claims folder, the examiner should provide 
an opinion as to whether any cervical 
spine disabilities are as likely as not 
(e.g., a 50 percent or greater 
probability) attributable to the 
claimant's period of active duty for 
training from July 8, 2000 to July 29, 
2000; specifically, the injuries she 
received as a result of a fall during that 
time period.  If any opinion regarding 
this question would be no more than mere 
speculation, the examiner should so state.  

The examiner should further be asked to 
provide an opinion as to what extent, if 
any, the claimant's July 2000 fall 
contributed to her current degree of 
disability.  If any opinion regarding this 
question would be no more than mere 
speculation, the examiner should so state.  

Any opinion should be accompanied by a 
written rationale with evidence in the 
claims file and/or sound medical 
principles.  The examiner should be asked 
to explain why his or her opinion is 
different than the private medical opinion 
from December 2004, if that is the case.

3.  The RO/AMC should schedule the 
claimant for an examination to determine 
the etiology of her migraines.  The claims 
folder must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.

Based upon a review of the claims folder, 
the examiner should provide an opinion as 
to whether the claimant has current 
migraines that are as likely as not (e.g., 
a 50 percent or greater probability) 
attributable to her period of active duty 
for training from July 8, 2000 to July 29, 
2000; specifically, the injuries she 
received as a result of a fall during that 
time period.  Any opinion should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

4.  After any other needed development is 
completed, the RO/AMC should readjudicate 
the issues of entitlement to service 
connection for migraine headaches, and 
service connection for cervical spine 
disability.  If the benefits sought on 
appeal remain denied, the claimant and her 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board.

The claimant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

